579 F.3d 1340 (2009)
ATLANTIC SOUNDING CO., INC., Weeks Marine, Inc., Plaintiffs-Counter-Defendants-Appellants,
v.
Edgar L. TOWNSEND, Defendant-Counter-Claimant-Appellee,
Thomas Kimbrough, Defendant.
No. 06-13204.
United States Court of Appeals, Eleventh Circuit.
August 20, 2009.
David W. McCreadie, Eddie G. Godwin, Lau, Lane, Pieper, Conley & McCreadie, P.A., Michael H. Kestenbaum, Litchfield Cavo, LLP, Tampa, FL, for Plaintiffs-Counter Defendants-Appellants.
Gerard Joseph Sullivan, Jr., Sullivan & Co., Jacksonville, FL, for Defendant-Counter Claimant-Appellee.
Before EDMONDSON, CARNES and FAY, Circuit Judges.
*1341 PER CURIAM:
This case comes to us on remand from the Supreme Court of the United States; see Atlantic Sounding Co., Inc., et al. v. Townsend, ___ U.S. ___, 129 S. Ct. 2561, 174 L. Ed. 2d 382 (2009), affirming our decision in Atlantic Sounding Co., Inc. v. Townsend, 496 F.3d 1282 (11th Cir.2007). Accordingly, we AFFIRM the district court decision and REMAND the case to the District Court for further proceedings consistent with the Supreme Court's opinion.
AFFIRMED and REMANDED.